Citation Nr: 0829911	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  03-29 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral hand disability.  

2.  Entitlement to service connection for right ankle 
fracture.  

3.  Entitlement to service connection for a right knee 
disability.  

4.  Entitlement to an initial compensable rating for service-
connected left lateral malleolus fracture.  

5.  Entitlement to an initial compensable rating for service-
connected left calcaneus fracture.  

6.  Entitlement to an initial compensable rating for service-
connected right ankle strain.  

7.  Entitlement to an initial compensable rating for service-
connected degenerative joint disease, left knee.
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from June 1987 to October 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for "bilateral 
hand pain," "fracture, right ankle," and "retropatellar 
pain syndrome, right knee."  

In September 2003, the veteran indicated on his appeal form 
(VA Form 9) that he desired a hearing before a Traveling 
Veterans Law Judge.  However, in a statement received by the 
RO in July 2005, the veteran stated that he wished to 
withdraw his request for a hearing.  See 38 C.F.R. 
§ 20.702(e) (2007).  Accordingly, the Board will proceed 
without further delay.

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in September 2002, the 
RO denied a claim of entitlement to service connection for 
bilateral hand pain.  

2.  The evidence received since the RO's September 2002 
decision, which denied service connection for bilateral hand 
pain, which was not previously of record, and which is not 
cumulative of other evidence of record, raises a reasonable 
possibility of substantiating the claim for a bilateral hand 
disability.  

3.  A bilateral hand disability, a right ankle fracture, and 
a right knee disability, were not incurred in or aggravated 
by service.  

4.  The veteran's service-connected left lateral malleolus 
fracture is productive of complaints of pain, but not 
ankylosis, or a moderate limitation of motion.  

5.  The veteran's service-connected left calcaneus fracture 
is productive of complaints of pain, but not a moderate foot 
injury.  

6.  The veteran's service-connected right ankle strain is 
productive of complaints of pain, but not a moderate foot 
injury, ankylosis, or a moderate limitation of motion.  

7.  The veteran's service-connected degenerative joint 
disease, left knee, is productive of complaints of pain, 
extension to 0 degrees and flexion to 140 degrees, and not 
any recurrent subluxation or lateral instability.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's September 2002 decision, which denied a claim for 
service connection for bilateral hand pain; the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).  

2.  The veteran does not have a bilateral hand disability, a 
right ankle fracture, or a right knee disability, as the 
result of disease or injury that was present during his 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).  

3.  The criteria for an initial compensable rating for 
service-connected left lateral malleolus fracture have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic 
Codes 5270, 5271 (2007).  

4.  The criteria for an initial compensable rating for 
service-connected left calcaneus fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5284 (2007).  

5.  The criteria for an initial compensable rating for 
service-connected right ankle strain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Codes 5270, 5271, 
5284 (2007).  

7.  The criteria for an initial compensable rating for the 
veteran's service-connected degenerative joint disease, left 
knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In September 2002, the RO denied claim for service connection 
for bilateral hand pain.  The RO notified the veteran of the 
denial of his claim in a letter dated that same month.  There 
was no appeal, and the RO's decision became final.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Board further notes that it is unclear whether the RO 
sent the notice of its September 2002 decision to the 
veteran's most current address of record, or whether the 
veteran had failed to keep VA informed of his current 
address.  In any event, as the Board has reopened the claim, 
which has been denied on the merits, resolution of this issue 
would not impact the Board's decision, and no further 
discussion is required.  

In a May 2003 rating decision, the RO again denied the claim.  
The veteran has appealed this decision.  

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2007).  

A final decision cannot be reopened unless new and material 
evidence is presented. Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for arthritis, when it is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

The most recent and final denial of this claim was in 
September 2002.  Therefore, the Board must determine if new 
and material evidence has been submitted since that time.  
See 38 U.S.C.A. § 5108.  When determining whether the 
evidence is new and material, the specified basis for the 
last final disallowance must be considered.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence of record at the time of the RO's September 2002 
decision included the veteran's service medical records, 
which showed that in November 1989, the veteran was treated 
for right hand index finger pain after playing basketball.  
The assessment was jammed index finger, right hand, and it 
notes that there was no fracture.  In June 1995, the veteran 
was treated for left hand and wrist pain.  There was no 
diagnosis.  X-rays were unremarkable.  In April 1998, the 
veteran was treated for a left fifth finger injury while 
playing basketball.  In May 2001, he was treated for 
complaints of hand pain (the report does not specify the 
right or left hand).  In June 2001, he was treated for 
complaints of wrist pain and hand weakness, and paresthesia.  
On examination, the hands were within normal limits.  The 
relevant assessment was chronic tenosynovitis.  In July 2001, 
he was treated for complaints of bilateral hand pain at the 
ulnar border of the thenar eminence.  The assessment was rule 
out muscle strain bilateral thenar eminence with increased 
pain, right greater than left.  

As for the post-service medical evidence, it consisted of VA 
reports, dated in 2002.  This evidence showed that the 
veteran was noted to have DJD (degenerative joint disease) of 
the hands.  

At the time of the RO's September 2002 denial of the claim, 
there was no X-ray evidence which showed that the veteran had 
arthritis of either hand, and no competent opinion 
associating a hand disorder with the veteran's service.  

Evidence received since the RO's September 2002 decision 
consists VA medical treatment reports, dated between 2002 and 
2008.  This evidence includes VA progress notes which show a 
number of treatments for complaints of hand pain, with 
notations of DJD, and a March 2008 report noting "chronic 
right thumb pain."  A VA examination report, dated in 
November 2002, contains a diagnosis of arthralgias of the 
hands.  

This evidence, which was not of record at the time of the 
September 2002 decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  The Board further 
finds that this evidence is material.  This evidence shows 
that the veteran has received a number of treatments for hand 
symptoms, with diagnoses that included chronic right thumb 
pain, and arthralgias of the hands.  It therefore provides a 
more complete picture of the circumstances surrounding the 
origin of the veteran's claimed injury or disability.  See 
Hodge, 155 F.3d at 1363 (noting that new evidence could be 
sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim).  The Board 
therefore finds that the submitted evidence raises a 
reasonable possibility of substantiating the claim, and the 
claim is therefore reopened.

The veteran asserts that he is entitled to service connection 
for a bilateral hand disability, a right ankle fracture, and 
a right knee disability.  

The Board's previous discussion of the veteran's service 
medical records, and post-service medical records, is 
incorporated herein.  

With regard to the claim for a bilateral hand disability, the 
Board notes the following: an X-ray report for the hands 
accompanying the November 2002 VA examination report shows 
that the impression was "normal right and left hand 
examination."  Such a finding right after service provides 
evidence against this claim.      

A March 2004 VA progress note shows that the veteran was 
treated for a left hand injury while doing some "mechanic 
work."  A finding of a post-service injury provides limited 
evidence against this claim.  He also complained of back and 
neck pain.  The assessments included DJD, although no 
specific joints were specified.  An associated X-ray report 
for the left hand contains an impression of "normal left 
hand."  Subsequently dated VA progress notes contain a 
number of notations of "DJD hands."  

The Board finds that the claim must be denied.  The veteran's 
service medical records show a few treatments for complaints 
of hand pain, and finger strains, over the 14-year period of 
active duty.  In June 2001, he was provided with an 
assessment of chronic tenosynovitis.  However, the 
characterization of tenosynovitis as "chronic" is not 
dispositive, and there must be a combination of 
manifestations sufficient to identify the disease entity.  
See 38 C.F.R. § 3.303(b).  In this case, the June 2001 report 
states that a physical examination was unremarkable, and the 
Board finds that the evidence is insufficient to show that 
the veteran had a chronic hand disability during service.  

Furthermore, under 38 U.S.C.A. §§ 1110 and 1131, an appellant 
must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  In this case, the Board finds that a current hand 
disability is not shown.  To the extent that the claims files 
contain notations of "DJD hands," these notations appear to 
be "by history," and none of these notations are shown to 
have been corroborated by X-ray evidence.  See generally 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative 
arthritis must be established by X- ray findings).  To the 
extent that he was once "diagnosed" with "arthralgias," 
and "right thumb pain," without a pathology to which joint 
pain can be attributed, there is no basis to find a that 
there is a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  Here, the only relevant X-ray reports of record 
are the VA X-ray reports dated in November 2002, and March 
2004 (left hand), and these reports show that the 
examinations were normal.  

Based on the above, the Board must find that the service and 
post-service medical records, overall, provide evidence 
against this claim, outweighing the lay statements of the 
veteran and the records that indicate that he has such a 
problem.  Accordingly, the Board finds that the veteran does 
not have a hand disability, and that the preponderance of the 
evidence is against the claim.  

With regard to the claim for a right ankle fracture, the 
Board first notes that in May 2003, the RO granted service 
connection for right ankle sprain.  

In addition, the standardized description of joint 
measurements is provided in Plate II under 38 C.F.R. § 4.71.  
Normal dorsiflexion of the ankle is from 0 to 20 degrees.  
Normal plantar flexion of the ankle is from 0 to 45 degrees.  

The veteran's service medical records show that in April 
1991, he complained of right ankle pain, and reported a 
history of a broken right ankle in 1989 that had been casted.  
The assessment was possible nonunion of the right calcaneous.  
However, an associated X-ray report dated that same month 
shows that the right ankle bones and joints were noted to 
appear normal, providing evidence against this claim.  

In September 1993, he was treated for right ankle pain.  The 
assessments were contusion right calacaneus, and Grade I 
sprain.  An associated X-ray report dated that same month 
notes that no fracture was seen, and, "no evidence of any 
significant abnormality."  A December 1994 "report of 
medical history" shows that the veteran was noted to 
complain of occasional ankle swelling (the left or right 
ankle was not specified).  The accompanying examination 
report showed that his feet, and lower extremities, were 
clinically evaluated as normal.  An April 1994 X-ray report 
notes that there were no significant abnormalities, providing 
more evidence against this claim.   In April 1997, he was 
treated for a twisted right ankle.  

As for the post-service medical evidence, a June 2005 VA 
joints examination shows that the ankles were noted to have a 
full range of motion.  The diagnoses include right ankle 
sprain, with a notation of "with normal examination."  

In this regard, it is important for the Board to note that 
the veteran does not require x-ray evidence in order to have 
an ankle "disability" for VA purposes.  However, such 
findings as above only provide evidence against this claim, 
undermining with highly probative evidence the veteran's 
statements.

A January 2007 VA bone examination report shows that the 
ankles had a full range of motion (specific degrees of motion 
were not provided).  See also January 2007 VA joints 
examination report (same).  The January 2007 VA joints 
examination report shows that it was performed by the same 
examiner who completed the January 2007 VA bones examination 
report.  The joints examination report further shows that the 
veteran asserted that, "he developed pain in the right ankle 
while on active duty and was seen and in a soft cast."  X-
rays were noted to show a normal right ankle joint space and 
bony trabeculars.  The diagnosis was "strain right ankle 
without residuals."  

Although the veteran asserts that he sustained a right ankle 
fracture in 1989 that was casted, this is not shown in his 
service medical records.   The service medical records 
include three X-ray reports, none of which show that he had a 
right ankle fracture.  Similarly, the post-service medical 
evidence shows that he had a normal examination in June 2005, 
and that the January 2007 examiner indicated that he had no 
residuals from his right ankle strain.  X-rays of the right 
ankle taken in January 2007 did not show a fracture.  Based 
on the foregoing, the Board finds that the evidence is 
insufficient to show that the veteran has a fractured right 
ankle as a result of his service, and that service connection 
for right ankle fracture is not warranted.  Gilpin.  

With regard to the claim for a right knee disability, the 
veteran's service medical records show that in April 1994, he 
was treated for complaints of right knee pain.  He denied any 
trauma.  On examination, the right knee had a FROM (full 
range of motion), with no edema or laxity.  X-rays were noted 
to be within normal limits.  The assessment was rule out 
stress reaction.  A December 1994 "report of medical 
history" shows that the veteran was noted to complain of 
occasional knee swelling with long distance runs (the left or 
right knee was not specified).  The accompanying examination 
report showed that his lower extremities were clinically 
evaluated as normal.  

As for the post-service medical evidence, a November 2002 VA 
examination report shows that the right knee had a full range 
of motion (extension to 0 degrees, and flexion to 140 
degrees); there was no relevant diagnosis.  An accompanying 
X-ray report contains an impression of "negative right 
knee."  An August 2004 VA progress note shows complaints of 
right knee symptoms after a spider bite; the impression was 
cellulitis.  A January 2007 VA examination report shows that 
the right knee had a full range of motion; there was no 
relevant diagnosis.  

The Board finds that the claim must be denied.  The veteran's 
service medical records show that in April 1994, he was 
treated for complaints of right knee pain.  On examination, 
the right knee had a FROM (full range of motion), with no 
edema or laxity, and  X-rays were noted to be within normal 
limits.  The assessment was rule out stress reaction.  There 
is no record of any subsequent treatment during the veteran's 
remaining active duty, a period of over six years.  
Therefore, a chronic condition is not shown during service.  
See 38 C.F.R. § 3.303(a).  In addition, the post-service 
medical evidence does not show that he has a right knee 
disability.  In this regard, X-rays of the right knee taken 
in November 2002 do not show that the veteran has a right 
knee disability, and there is no other competent evidence to 
show that a right knee disability exists.  Based on the 
foregoing, the Board finds that the evidence is insufficient 
to show that the veteran has a right knee disability as a 
result of his service, and that service connection for a 
right knee disability is not warranted.  Gilpin.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

Unlike varicose veins under Barr, or a dislocated shoulder 
under Jandreau, the issue on appeal is based on the 
contention that a bilateral hand disability, a right ankle 
fracture, and a right knee disability, are related to 
service, and these are not contentions capable of lay 
diagnosis.  See Espiritu; Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007).   

Furthermore, when the veteran's service medical records are 
considered in conjunction with the post-service medical 
record (which indicates that the veteran does not have a 
bilateral hand disability, a right ankle fracture, or a right 
knee disability), the Board's finds that the medical evidence 
outweighs the veteran's contention that he has a bilateral 
hand disability, a right ankle fracture, and a right knee 
disability, that are related to his service.  

The veteran asserts that he is entitled to initial 
compensable ratings for service-connected left lateral 
malleolus fracture, left calcaneus fracture, right ankle 
strain, and degenerative joint disease of the left knee.  

In May 2003, the RO granted service connection for all of the 
aforementioned disabilities, and in each case, the RO 
assigned a noncompensable evaluation.  The veteran has 
appealed the issues of entitlement to initial compensable 
ratings.  

As an initial matter, although the Board has denied the 
veteran's claim for service connection for a right ankle 
fracture, there is no indication in any of the medical 
evidence that VA has ever attempted to dissociate any right 
ankle fracture symptoms from his service-connected right 
ankle disability.  See Mittleider v. West, 11 Vet. App. 181 
(1998).  Therefore, no additional development is required.  

The RO has evaluated the veteran's left lateral malleolus 
fracture, and his right ankle strain, under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5271.  The RO has evaluated the 
veteran's left calcaneus fracture under 38 C.F.R. § 4.71a, 
Diagnostic Code DC 5284.  

Under 38 C.F.R. § 4.71a, DC 5270, a 20 percent rating is 
warranted for ankylosis of the ankle, when shown to specified 
degrees and position.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

Under DC 5271, a 10 percent rating is warranted for a 
moderate limitation of ankle motion.

Under 38 C.F.R. § 4.71a, DC 5284, a moderate foot injury 
warrants a 10 percent disability evaluation.  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
dorsiflexion of the ankle is from 0 to 20 degrees.  Normal 
plantar flexion of the ankle is from 0 to 45 degrees.  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2007).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2007).  

With regard to the left lateral malleolus fracture, and the 
left calcaneus fracture, the relevant evidence is as follows: 
a November 2002 VA examination report shows that the ankles 
both had dorsiflexion from 0 degrees to 20 degrees, plantar 
flexion from 0 degrees to 45 degrees, inversion from 0 
degrees to 30 degrees, and eversion from 0 degrees to 30 
degrees.  There was no edema or effusion.  The report 
indicates that no "foot problems" were found, including 
such symptoms as pain, spasm, swelling, or loss of strength.  
Sensation was equal bilaterally, and muscle strength was 5/5.  
He had a normal gait, and could perform a heel-toe walk.  The 
report indicates that X-rays of the right ankle and left foot 
were both negative.  There was no relevant diagnosis.  

An April 2005 VA progress note indicates that the veteran had 
a steady, even gait, with no limp. 

A June 2005 VA joints examination report shows that that the 
veteran complained of left heel and ankle pain with prolonged 
walking or standing more than one hour, as well as 
instability and swelling of the ankle occurring about three 
or four times a year.  He stated that the right ankle was 
asymptomatic.  On examination, the ankles were noted to have 
a full range of motion (specific degrees of motion were not 
provided).  The relevant diagnoses were fractured left heel 
with residuals, right ankle sprain with normal examination, 
and left lateral malleolus fracture with normal examination.  
The examiner noted that the veteran had no acute flare-ups of 
either ankle in the last 12 months that were incapacitating.  
He was noted not to use crutches, braces, or a cane, and to 
be able to perform the activities of daily living.  There was 
no pain on motion of either ankle.  

A November 2005 VA examination report for the cervical spine 
shows that the veteran reported that he used a cane at times.  
He was found to have 5/5 strength in the lower extremities, 
and 2+ reflexes at the Achilles.  There was no relevant 
diagnosis.  

A January 2007 VA bone examination report shows that the 
veteran complained of left ankle pain with cold exposure, and 
left heel pain with cold exposure or walking more than two 
miles.  He also reported left heel and ankle pain once every 
three months with prolonged walking or standing that lasted 
one to two days.  There was no functional impairment during 
flare-up, and no crutches, braces, or cane was needed.  There 
was no effect on his occupation or daily activities.  There 
was no malunion, false union, loose motion, or flail joint.  
He had a normal gait without functional limitations on 
standing and walking.  He was able to stand, squat, supinate, 
pronate, and rise on toes and heels without pain or 
difficulty.  The ankles both had dorsiflexion from 0 degrees 
to 20 degrees, plantar flexion from 0 degrees to 45 degrees, 
inversion from 0 degrees to 30 degrees, and eversion from 0 
degrees to 20 degrees.  There was no pain on motion.  The 
left ankle had no change in motion upon repeated and resisted 
testing, and no additional limitation.  An X-ray of the left 
foot was noted to show a normal MP and IP joint spaces and 
bony trabeculars, with no calcaneal spur.  The diagnoses were 
fracture of left ankle with normal exam, and fracture of left 
heel with normal exam.  

A January 2007 VA joints examination report contains relevant 
findings that are identical to those discussed in the January 
2007 VA bone examination report, and which further notes that 
X-rays of the right ankle showed a normal ankle joint space 
and bony trabeculars.  The relevant diagnosis was strain, 
right ankle, without residuals.  The right ankle was noted to 
have no change in motion upon repeated and resisted testing, 
and no additional limitation.  

A March 2008 VA spine examination report is remarkable for 
findings that include 5/5 strength in the ankles, and a 
normal sensory exam in the lower extremities, 2+ (normal) 
ankle jerks, and normal plantar reflexes in the ankles.   

With regard to the veteran's left lateral malleolus fracture, 
and his right ankle strain, the ranges of motion in the VA 
examination reports have been discussed, and they do not show 
ankylosis of the left ankle, or the right ankle, or a 
moderate limitation of motion in either ankle.  Accordingly, 
the evidence does not show that the veteran has ankylosis of 
either ankle, or a moderate limitation of motion in either 
ankle, and a compensable rating under either DC 5270 or DC 
5271 is not warranted.  

The Board has also looked at other diagnostic codes for 
rating the right ankle.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, in this case, the Board has 
determined that the findings in the relevant evidence are 
insufficient to show that he has a moderate right foot 
injury.  Specifically, the right ankle has been shown to have 
a full range of motion at all times.  See Plate II.  In 
addition, the findings in the VA examination reports as to 
functionality, including, but not limited to, findings of 5/5 
strength, are not representative of a moderate right foot 
injury.  His X-rays were normal in November 2002 and January 
2002, and the January 2007 VA examination report noted that 
his examination was normal.  The Board therefore finds that 
the criteria for a compensable rating for the right ankle 
under Diagnostic Code 5284 have not been met, and that the 
claim must be denied.  

Similarly, with regard to the veteran's residuals of his left 
calcaneus fracture, the Board has determined that the 
findings in the relevant evidence are insufficient to show 
that he has a moderate left foot injury.  The left ankle has 
been shown to have a full range of motion at all times.  See 
Plate II.  In addition, there are no findings representative 
of a moderate left foot injury.  The June 2005 VA examination 
report noted that his examination was normal, and the 
diagnosis in the January 2007 VA examination report noted a 
fracture of left ankle with normal exam.  The findings in the 
VA examination reports as to functionality, including, but 
not limited to, findings of 5/5 strength, also are 
insufficient to show a moderate left foot disability.  The 
Board therefore finds that the criteria for a compensable 
rating for the veteran's residuals of a fracture of the left 
calcaneus under Diagnostic Code 5284 have not been met, and 
that the claim must be denied.  

Finally, with regard to the claim for an initial compensable 
rating for the veteran's left knee disability, the veteran's 
service medical records show that he was treated for left 
knee pain in 1992 and 1994, with assessments of left knee 
strain, ligament strain, and PFS (patellofemoral syndrome).  
He was noted to use a knee brace.  

In May 2003, the RO granted service connection for left knee 
degenerative joint disease, evaluated as noncompensable.  The 
veteran has appealed the issue of entitlement to an initial 
compensable rating.  

The RO has evaluated the veteran's left knee degenerative 
joint disease under 38 C.F.R. § 4.71a, DC's 5010-5260.  See 
38 C.F.R. § 4.27 (2007) (hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen).  However, in a relatively recent case, the U.S. 
Court of Appeals for Veterans Claims held that hyphenated 
codes are only appropriate for diseases, and that they are 
inappropriate for injuries.  Tropf v. Nicholson, 20 Vet. App. 
317 (2006).  

In this case, DC 5010 represents traumatic arthritis, and DC 
5260 represents a limitation of leg flexion.  Under the 
circumstances in this case, the use of the hyphenated code 
did not result in any prejudice to the veteran.  DC 5003 
directs that the veteran's disability be evaluated based on 
the limitation of motion of the joint, and the Board has 
therefore analyzed the claim under the applicable diagnostic 
codes, as noted below.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2007), 
traumatic arthritis is rated as for degenerative arthritis 
under Diagnostic Code 5003.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007), 
degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.

Under DC 5260, a 10 percent evaluation is warranted where 
knee flexion is limited to 45 degrees.  

In addition, the Board notes that under 38 C.F.R. § 4.71a, DC 
5261, a 10 percent evaluation is warranted where knee 
extension is limited to 10 degrees.  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.

The only recorded ranges of motion in the claims file are 
found in VA examination reports, dated in November 2002, and 
January 2007, which show that he had extension and flexion of 
the knee is from 0 to 140 degrees.  In addition, a June 2005 
VA examination report shows that the veteran's left knee had 
a "full painless range of motion" (specific degrees of 
motion were not provided).  

The Board finds that an initial compensable rating is not 
warranted under DC 5260, as the evidence does not show that 
the veteran has ever had left knee flexion that was limited 
to 45 degrees.  Accordingly, the Board finds that the 
criteria for a compensable rating under DC 5260 have not been 
met.  

As for the possibility of a higher rating under another 
diagnostic code, Schafrath, a compensable rating is not 
warranted under DC 5261.  The evidence does not show that the 
veteran has ever had left knee extension that was limited to 
10 degrees.  Accordingly, the Board finds that the criteria 
for a compensable rating under DC 5261 have not been met.  

With regard to DC's 5260 and 5261, a higher evaluation is not 
warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995); VAGCOPPREC 9- 
98.  In this case, the medical evidence does not contain 
evidence of such symptoms as neurological impairment, 
incoordination, loss of strength, or any other findings that 
would support a higher rating on the basis of functional loss 
due to pain.  In this regard, the November 2002 VA 
examination report shows that on examination, he had 5/5 
muscle strength, and equal sensation bilaterally.  He had a 
normal gait, and could perform a heel-toe walk.  See also 
November 2005 VA examination report (5/5 strength).  An 
associated November 2002 X-ray report noted degenerative 
changes at the anterior tuberosity of the proximal tibia.  
The January 2007 VA bone examination report shows that there 
was no functional impairment during flare-up, and no 
crutches, braces, or cane was needed.  There was no effect on 
his occupation or daily activities.  He had a normal gait 
without functional limitations on standing and walking.  He 
was able to stand, squat, supinate, pronate, and rise on toes 
and heels without pain or difficulty.  The March 2008 VA 
examination report notes 5/5 strength.  In summary, there is 
no medical evidence showing that the veteran has such 
symptoms as muscle atrophy, neurological impairment, or 
incoordination attributable to the left knee.  Therefore, 
even taking into account the notations of left knee pain, the 
Board finds that, when the ranges of motion in the left knee 
are considered together with the evidence of functional loss 
due to left knee pathology, the evidence is insufficient to 
show that the loss of motion in the left knee more nearly 
approximates the criteria for a compensable rating under 
either DC 5260 or DC 5261, even with consideration of 38 
C.F.R. §§ 4.40 and 4.45.  

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that a 
separate rating must be based upon additional disability.  
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9- 
98, 63 Fed. Reg. 56,704 (1998).  However, the Board has 
determined that the evidence is insufficient to show that a 
separate rating is warranted for instability of the left 
knee.  Under 38 C.F.R. § 4.71a, DC 5257 (2007), a 10 percent 
rating is warranted for slight recurrent subluxation or 
lateral instability of the knee. 

In this case, the November 2002 VA examination report states 
that the left knee was stable to varus and valgus stress.  
The June 2005 VA examination report notes that the stability 
of the left knee was intact.  The January 2007 VA examination 
report notes that there were no episodes of dislocation or 
recurrent subluxation, and that testing of the medial and 
lateral collateral ligaments was normal.  Based on the 
foregoing, a separate rating is not warranted for instability 
of the left knee.  

Separate ratings under 38 C.F.R. § 4.71a, DC Code 5260 and DC 
5261 may be assigned for disability of the same joint, if 
none of the symptomatology on which each rating is based is 
duplicative or overlapping.  See VAOPGCPREC 9-04, 69 Fed. 
Reg. 59990 (2005).  In this case, however, as set forth 
above, none of the medical evidence shows that the veteran's 
left knee extension or flexion is limited to the extent 
necessary to meet the criteria for separate compensable 
ratings.  38 C.F.R. § 4.71, Plate II, DCs 5260.  
Additionally, to assign two, separate compensable ratings 
solely based on painful motion under two separate diagnostic 
codes (i.e., under Diagnostic Codes 5260 and 5261) would be 
in violation of the rule of pyramiding.  See 38 C.F.R. § 
4.14; VAOPGCPREC 9-04.  Accordingly, the claim must be 
denied.  

In deciding the veteran's initial compensable evaluation 
claims, the Board has considered the determination in 
Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v 
Mansfield, 21 Vet. App. 505 (2007), and whether the veteran 
is entitled to an increased evaluation for separate periods 
based on the facts found during the appeal period.  The 
evidence of record supports the conclusion that the veteran 
is not entitled to additional increased compensation at any 
time within the appeal period.  The Board therefore finds 
that the evidence is insufficient to show that the veteran 
had a worsening of the disability in issue, such that an 
increased evaluation is warranted.    

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt; however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in January 2004, the veteran 
was notified of the information and evidence needed to 
substantiate and complete the claims.  

The January 2004 VCAA notice did not comply with the 
requirement that the notice must precede the adjudication.  
However, any defect with respect to the timing of the VCAA 
notice in this case was nonprejudicial.  There is no 
indication that the outcomes of the claims have been 
affected, as all evidence received has been considered by the 
RO.  The veteran has been provided a meaningful opportunity 
to participate effectively in the processing of his claims, 
as he has been afforded the opportunity to submit additional 
argument and evidence, which he has done.  After issuing the 
letter discussed above, the RO reconsidered the appellant's 
claims, as evidenced by the August 2005, February 2007, and 
April 2008, Supplemental Statements of the Case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) 
(holding that VA cured any failure to afford statutory notice 
to claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  For these reasons, the timing of the 
VCAA notice was not prejudicial.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
With regard to the claims for service connection, no further 
notice is needed as to any disability rating or effective 
date matters.  The veteran was afforded sufficient notice in 
the February 2007 Supplemental Statement of the Case, and in 
any event, as the claims have been denied, any questions as 
to the disability rating or the appropriate effective date to 
be assigned are moot.  Therefore, VA's duty to notify the 
appellant has been satisfied, and no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).   

With regard to the claims for initial compensable ratings, 
Dingess/Hartman also stated the following:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated, 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice was 
intended to serve has been fulfilled.

Id. at 491.

Furthermore, the Court stated that once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional § 5103(a) notice.  Id. at 493.  While the veteran 
has not claimed that VA has not complied with the notice 
requirements of the VCAA, § 5103(a) and § 3.159(b)(1) are no 
longer applicable in the instant case.  Service connection 
was granted in May 2003, a disability rating was assigned, 
and an effective date was established.  Therefore the 
veteran's claims were substantiated as of May 2003.  Any 
error in failing to provide §5103(a) notice could not be 
prejudicial to the veteran because the purpose of §5103(a) 
notice is to provide notice of what is required for the 
veteran to substantiate his claims, and here, his claims have 
been substantiated.  See Id. (holding that the Board does not 
commit prejudicial error in concluding that a VCAA-notice 
letter complied with § 5103(a) and § 3.159(b), where a claim 
for service connection has been substantiated, because such 
notice is not required).

The Court also found that once a claim for service connection 
is substantiated VA's statutory duties are specified under § 
5104 and § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.

VA satisfied these duties by issuance of complying rating 
decision in May 2003, the July 2003 statement of the case, 
and the August 2005, February 2007, and April 2008 
Supplemental Statements of the Case.  The veteran was 
afforded the opportunity for a hearing, but withdrew his 
request for one.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained VA 
medical records, and with regard to the claims for initial 
compensable evaluations, the veteran has been afforded 
examinations covering the disabilities at issue.  With regard 
to the claim for a bilateral hand disability, as the Board 
has determined that new and material evidence has not been 
presented, a remand for an examination and/or an etiological 
opinion is not required to decide the claim.  See 38 U.S.C.A. 
§ 5103A(f) (West 2002).  

With regard to the claims for service connection for a right 
ankle fracture, and a right knee disability, etiological 
opinions have not been obtained.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the service medical records do not show any 
relevant treatment (except as noted), and there is no 
competent evidence to show that the veteran currently has 
either of the claimed conditions, or that either of the 
claimed conditions are related to the veteran's service.  
Given the foregoing, the Board finds that the standards of 
McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) 
(2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  Simply stated, the Board finds that the service and 
post-service medical record provides evidence against these 
claims.  

On a factual basis, these claims must be denied at this time.  
Simply stated, the Board finds that the service and post-
service medical record provides evidence against these 
claims.  Therefore, there is sufficient competent medical 
evidence on file for the VA to make a decision on the claims.  
The Board therefore concludes that decisions on the merits at 
this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

Service connection for a bilateral hand disability is denied.  

Service connection for a right ankle fracture is denied.  

Service connection for a right knee disability is denied.  

An initial compensable rating for service-connected left 
lateral malleolus fracture is denied.  

An initial compensable rating for service-connected left 
lateral calcaneus fracture is denied.  

An initial compensable rating for service-connected right 
ankle strain is denied.  

An initial compensable rating for service-connected 
degenerative joint disease, left knee, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


